STATE OF MICHIGAN

                             COURT OF APPEALS



MID MICHIGAN MEDICAL BILLING                                           UNPUBLISHED
SERVICE, INC.,                                                         February 18, 2016

               Plaintiff-Appellee,

v                                                                      No. 323890
                                                                       Genesee Circuit Court
LINDSEY A. WILLIAMS,                                                   LC No. 13-101000-CK

               Defendant-Appellant.


Before: CAVANAGH, P.J., and RIORDAN and GADOLA, JJ.

PER CURIAM.

        Defendant, Lindsey A. Williams, appeals as of right the trial court’s entry of a judgment
and permanent injunction enjoining her (1) “from engaging in any conduct . . . which is
competitive with a service provided by Plaintiff Mid Michigan Medical Billing Services, Inc., . .
. within 50 miles of [p]laintiff’s principal place of business . . . for a period of one year” after the
entry of an interim injunctive order on September 10, 2013; and (2) “from obtaining
employment, either directly or indirectly, from any current or previously contracted client[] of
[plaintiff],” without any geographical or durational limitations.

        We remand for modification of the trial court’s judgment in accordance with this opinion,
but affirm in all other respects.

                                  I. FACTUAL BACKGROUND

       Plaintiff provides medical billing services in Flint, Michigan. Defendant was employed
as an office manager for plaintiff between 2002 and 2013, except for a short period in 2010 and
2011. One of her responsibilities was overseeing client relations. In May 2013, plaintiff
voluntarily left her employment with plaintiff and began her own medical billing business out of
her home. One of her clients was a former client of plaintiff.

        This dispute arises out of an employee handbook and an employment agreement that
plaintiff required all of its employees to sign and acknowledge. The handbook contained the
following language, which is at issue in this appeal:

             Avoidance of Conflict of Interest – employees are prohibited to obtain
       employment from any contracted clients (physicians) or previously contracted

                                                  -1-
       clients (physicians) of Mid Michigan Medical Billing Service Inc. either during or
       after voluntary or involuntary termination from Mid Michigan Medical Billing
       Services Inc.

The employment agreement provided, in relevant part:

       7. NON-SOLICITATION

       During the term of this Agreement and for a period of 12 months after the
       termination of this Agreement, the Employee acknowledges and agrees not to:

               a. Induce others to quit the Employer’s business.

               b. Interfere with or disrupt the Employer’s relationship with its employees.

               c. Solicit, entice, or hire away any employee of the Employer.

               d. Contact any of Employer’s clients/customer[s].

                                              * * *

       9. NON-COMPETITION

       A. During the term of this Agreement and for a period of 12 months after a
       termination of this Agreement, the Employee will not be directly or indirectly
       involved with or engaged in, or contribute his/her knowledge to, any work which
       is competitive with a service provided by the Employer.

       B. This Non-Competition clause is limited to the following geographical
       boundaries: 50 miles from Employer’s location in Flint, Michigan.

       C. The obligation of no competition and restrictions on Employee’s work shall
       survive termination of this Agreement and will continue for a period of 12 months
       from the date of such termination.

        On August 14, 2013, plaintiff filed a complaint and motion for a preliminary injunction,
alleging, inter alia, a breach of contract claim based on the noncompetition provisions in the
employee handbook and the employment agreement. In particular, plaintiff alleged that
defendant violated the terms of the noncompetition provisions by performing medical billing out
of her home, by contacting and soliciting the business of plaintiff’s clients, by performing
“medical billing for one of [p]laintiff’s current clients,” by employing one or two former
employees of plaintiff, and by inducing others to terminate their employment with plaintiff.

        In her answer, defendant admitted that she was providing medical billing services for one
of plaintiff’s former clients, but she denied contacting or soliciting any of plaintiff’s clients or
using any proprietary or confidential information owned by plaintiff. She explained that she was
contacted by the former client in July 2013 and denied that she acted to solicit his business away
from plaintiff.

                                                -2-
       On September 4, 2013, the trial court issued a temporary restraining order that enjoined
defendant and her business from soliciting any of plaintiff’s clients pending an evidentiary
hearing on September 6, 2013.

        At the hearing, defendant admitted that she signed a copy of the employee handbook and
that she had agreed to be bound by it, but she denied signing an employment or noncompetition
agreement. Defendant also acknowledged that she still was providing billing services for
plaintiff’s former client and his medical group, but she denied that she was in violation of the
terms of her employment with plaintiff. Upon the conclusion of the evidentiary hearing, the trial
court found that defendant signed, and was bound by, both the employee handbook and the
employment agreement. Additionally, the trial court found that the terms of those documents
likely restricted defendant’s actions and, therefore, plaintiff was entitled to an interim injunction.

        On October 7, 2013, the trial court held a hearing on defendant’s objections to a proposed
order submitted by plaintiff pertaining to the interim injunction. In particular, defendant
challenged the noncompetition provisions, arguing that they were unreasonable and
unenforceable under the Michigan Antitrust Reform Act (“MARA”), MCL 445.771 et seq.
Defendant asked the court to determine the reasonableness of the ban in the employee handbook
against soliciting plaintiff’s past and present clients. The trial court declined to rule on the merits
of that objection, noting its finding that defendant had signed the handbook herself, and enforced
the ban without any limitations on duration or geographical scope. Additionally, the trial court
entered an order granting plaintiff interim injunctive relief that prohibited defendant from
obtaining employment from any of plaintiff’s current or former clients, and from engaging in any
conduct within a 50-mile radius of plaintiff’s place of business that was competitive with a
service provided by plaintiff.

        The trial court later issued a judgment and permanent injunction, ordering defendant to
pay damages and enjoining defendant from (1) “engaging in any conduct . . . competitive with a
service provided by Plaintiff . . . within 50 miles of Plaintiff’s principal place of business . . . for
a period of one year” from the entry of the September 10, 2013 interim order; and (2) “from
obtaining employment, either directly or indirectly, from any current or previously contracted
client of [plaintiff],” regardless of geographic distance or duration.

           II. REASONABLENESS OF THE NONCOMPETITION PROVISION IN
                           THE EMPLOYEE MANUAL

        On appeal, defendant does not challenge the trial court’s finding that she signed and
agreed to be bound by both the employee manual and the employment agreement. Accordingly,
defendant does not dispute that she may be prohibited from engaging in work that is competitive
with any service provided by plaintiff for a period of 12 months within 50 miles of plaintiff’s
Flint location. Rather, she argues that the trial court erred in enforcing the noncompetition
provision in the employee handbook as written without first determining whether it was
reasonable. Additionally, she contends that the employee handbook provision, which prohibited
her from performing any work for any of plaintiff’s past or current clients, is unreasonable to the
extent that its duration and geographic reach is unlimited. We agree that the provision is
unreasonable.


                                                  -3-
                                  A. STANDARD OF REVIEW

        “The reasonableness of a noncompetition provision is a question of law when the relevant
facts are undisputed.” Coates v Bastian Bros, Inc, 276 Mich. App. 498, 506; 741 NW2d 539
(2007). As such, because the parties do not dispute the relevant facts in this appeal, we review
de novo, as a question of law, the reasonableness of the employee handbook provision. Id. “We
review a trial court’s decision to grant injunctive relief for an abuse of discretion,” which occurs
when the trial court’s “decision falls outside [the] range of principled outcomes.” Pontiac Fire
Fighters Union Local 376 v City of Pontiac, 482 Mich. 1, 8; 753 NW2d 595 (2008). “A court by
definition abuses its discretion when it makes an error of law.” In re Waters Drain Drainage
Dist, 296 Mich. App. 214, 220; 818 NW2d 478 (2012).

                                          B. ANALYSIS

        “A court must assess the reasonableness of [a] noncompetition clause if a party has
challenged its enforceability.” Coates, 276 Mich. App. at 507-508. Here, defendant challenged
the reasonableness of the noncompetition clauses in the trial court. Thus, the court erred in
ruling that plaintiff was entitled to enforce the clauses as written, and abused its discretion in
granting injunctive relief accordingly, without first assessing the reasonableness of the clauses.
See id.; In re Waters Drain Drainage Dist, 296 Mich. App. at 220.

       We must determine whether the clauses are reasonable and enforceable. Because the
applicable statute and caselaw requires an inherently fact-specific inquiry, at issue is whether the
noncompetition provisions protect plaintiff’s “reasonable competitive business interests” in the
context of plaintiff’s specific business. The burden is on plaintiff, as the party seeking to enforce
the agreement, to establish the validity of the noncompetition clause. Coates, 276 Mich. App. at
508.

       In general, contracts are presumed to be legal, valid, and enforceable. Id. at 507.
However, “noncompetition agreements are disfavored as restraints on commerce and are only
enforceable to the extent they are reasonable.” Id.; see also id. at 506 (“Agreements not to
compete are permissible under Michigan law as long as they are reasonable.”). The
reasonableness requirement is embodied in MCL 445.774a(1), which provides:

               An employer may obtain from an employee an agreement or covenant
       which protects an employer’s reasonable competitive business interests and
       expressly prohibits an employee from engaging in employment or a line of
       business after termination of employment if the agreement or covenant is
       reasonable as to its duration, geographical area, and the type of employment or
       line of business. To the extent any such agreement or covenant is found to be
       unreasonable in any respect, a court may limit the agreement to render it
       reasonable in light of the circumstances in which it was made and specifically
       enforce the agreement as limited.

       MCL 445.774a(1) is the codification of Michigan common-law rules regarding the
enforceability of noncompetition agreements. St Clair Med, PC v Borgiel, 270 Mich. App. 260,
265-266; 715 NW2d 914 (2006).

                                                -4-
       At common law, a covenant not to compete was enforceable if it met four
       standards . . . . First, the covenant must be for an honest and just purpose.
       Second, it must be established for the protection of the legitimate interest of the
       party in whose favor it is imposed. Third, it must be reasonable as between the
       parties to the contract. Finally, it must not be specially injurious to the public.
       [Id. at 266 (citations and block quote omitted).]

Accordingly, under Michigan law as it stands today,

       [a] restrictive covenant must protect an employer’s reasonable competitive
       business interests, but its protection in terms of duration, geographical scope, and
       the type of employment or line of business must be reasonable. Additionally, a
       restrictive covenant must be reasonable as between the parties, and it must not be
       specially injurious to the public.

              Because the prohibition on all competition is in restraint of trade, an
       employer’s business interest justifying a restrictive covenant must be greater than
       merely preventing competition. To be reasonable in relation to an employer’s
       competitive business interest, a restrictive covenant must protect against the
       employee’s gaining some unfair advantage in competition with the employer, but
       not prohibit the employee from using general knowledge or skill. [Coates, 276
Mich. App. at 506-507, quoting St Clair Medical, 270 Mich. App. at 266 (quotation
       marks and block quote omitted).]

        More specifically, “an employee is entitled to the unrestricted use of general information
acquired during the course of his employment or information generally known in the trade or
readily ascertainable.” Whirlpool Corp v Burns, 457 F Supp 2d 806, 812 (WD Mich, 2006)
(quotation marks omitted), quoting Follmer, Rudzewicz & Co, PC v Kosco, 420 Mich. 394, 402;
362 NW2d 676 (1984). However, “preventing the anticompetitive use of confidential
information is a legitimate business interest.” Rooyakker & Sitz, PLLC v Plante & Moran,
PLLC, 276 Mich. App. 146, 158; 742 NW2d 409 (2007). “Confidential information, including
information regarding customers, constitutes property of the employer.” Follmer, 420 Mich. at
402. Relatedly, an employee “who establishes [client] contacts and relationships as the result of
the goodwill of his employer’s [business] is in a position to unfairly appropriate that goodwill
and thus unfairly compete with a former employer upon departure.” St Clair Med, 270 Mich
App at 268; see also Frontier Corp v Telco Communications Group, Inc, 965 F Supp 1200,
1208-1209 (SD Ind, 1997) (applying Michigan law). See also Follmer, 420 Mich. at 406 (“An
employee who possesses confidential information regarding a client is in a position to exploit
that information for the purpose of obtaining the patronage of the client after leaving his
employer’s service.”) Thus, reasonable competitive business interests include protecting “close
contact with the employer’s customers or customer lists, or cost factors and pricing.” Certified
Restoration Dry Cleaning Network, LLC v Tenke Corp, 511 F3d 535, 547 (CA 6, 2007)
(quotation marks and citation omitted).

        In light of these principles, plaintiff could place reasonable restrictions on defendant’s
use of plaintiff’s client information and relationships. However, we agree with defendant that it
is unreasonable to permanently prohibit her from pursuing employment opportunities, directly or

                                               -5-
indirectly, from any current or previously contracted client of plaintiff. Cf. Rooyakker, 276 Mich
App at 158 (recognizing that a clause that prohibited former employees from soliciting or
providing services to the employer’s clients for a two-year period, without any geographical
limits, was reasonable). This restraint is much broader than reasonably necessary to protect the
confidential information of plaintiff, see Follmer, 420 Mich. at 402; Rooyakker, 276 Mich. App. at
158; St Clair Med, 270 Mich. App. at 268, or reasonably protect plaintiff’s competitive business
interests, see Coates, 276 Mich. App. at 506-507. Such a restriction functions not only as a
restraint on defendant, but also on plaintiff’s current and former clients, as it permanently
deprives them of competitive choices and limits their freedom to select a service provider of their
own choosing. See Coates, 276 Mich. App. at 507 (“[A] restrictive covenant must be reasonable
as between the parties, and it must not be specially injurious to the public.”).

        Although plaintiff argues that the expansive restriction is necessary to protect its business
interests, plaintiff does not have an unlimited right to restrict the business choices of its clients.
See id. at 506-507. Additionally, a provision that prohibits a former employee from acquiring
employment from a former or current client of plaintiff encompasses an ever-growing number of
potential clients and could extend five years, ten years, fifteen years, or more beyond the
contractual relationship between the former or current client and plaintiff. Such a clause is
patently unreasonable. Therefore, to the extent that plaintiff’s employee handbook permanently
prohibits a former employee from obtaining employment from any current or previously
contracted client of plaintiff, that restriction is an unreasonable restraint on trade and
unenforceable as written.

        If the terms of a noncompetition agreement are unreasonable, MCL 445.774a allows a
court to modify the terms of the agreement to render it reasonable and enforceable in light of the
circumstances in which it was made. “Courts, applying Michigan law, have routinely upheld
non-compete agreements restricting the former employee from engaging in restricted activities
for periods of six months to three years.” Kelly Services, Inc v Marzullo, 591 F Supp 2d 924,
939 (ED Mich, 2008). Likewise, in Rooyakker, 276 Mich. App. at 157-158, this Court upheld as
reasonable a two-year restriction on soliciting clients by accountants who left an accounting firm.
Because plaintiff’s employment agreement contains a comparable provision that precludes
former employees from soliciting plaintiff’s clients for a period of 12 months after leaving
plaintiff’s employment, we conclude that it is appropriate to modify the applicable provision here
to incorporate a corresponding 12-month period during which defendant is prohibited from
obtaining employment from any current or previously contracted client of plaintiff. A 12-month
period is reasonable in duration, and plaintiff’s adoption of a 12-month period in the employment
agreement reflects a recognition that such a time period is appropriate in this context.

        Accordingly, we hold that the trial court’s judgment should be modified to limit the
injunction against “obtaining employment, either directly or indirectly, from any current or
previously contracted client of [plaintiff]” to a period of 12 months. With this limitation on the
duration of the restriction, it is not necessary or appropriate to impose an additional geographical
limitation. It is apparent that the provision was intended to prevent employees from utilizing
client information acquired during their employment relationship with plaintiff in a way that
unfairly disrupts and solicits plaintiff’s business. That purpose exists regardless of the client’s
geographic location. Accordingly, we decline to impose any geographical limitation on the
employee handbook clause, as enforced by the trial court’s judgment and permanent injunction.

                                                 -6-
                                     III. CONCLUSION

        The noncompetition clause in the employee handbook is unreasonable under the
circumstances. Thus, we remand for modification of the trial court’s judgment, as provided in
this opinion, but affirm in all other respects. See MCR 7.216(A)(1), (7); Coates, 276 Mich. App.
at 513.

        Affirmed in part and remanded for further proceedings consistent with this opinion. We
do not retain jurisdiction.

                                                         /s/ Mark J. Cavanagh
                                                         /s/ Michael J. Riordan
                                                         /s/ Michael F. Gadola




                                             -7-